
	

113 S2486 IS: Restoring Overtime Pay for Working Americans Act
U.S. Senate
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2486
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2014
			Mr. Harkin (for himself, Mrs. Murray, Mr. Sanders, Mr. Casey, Ms. Warren, Mr. Leahy, Mrs. Boxer, Mr. Brown, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to establish salary thresholds for and limitations on
			 executive,
			 administrative, and professional employees and address highly compensated
			 employees, for purposes of the requirements
			 for exemption from the Federal minimum wage and maximum hour provisions,
			 and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Restoring Overtime Pay for Working Americans Act.
		2.Salary
			 thresholds, highly compensated employees, and primary duties
			(a)Salary
			 thresholds for executive, administrative, and professional
			 employeesSection 13 of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 213) is amended—
				(1)in subsection
			 (a)(1), by inserting before ; or the following: , subject
			 to the requirement that any employee whom the Secretary determines is
			 required
			 to be paid on a salary (or equivalent fee basis) in order to be exempt
			 under this
			 subsection
			 shall, in order to be so exempt, receive compensation at a rate of not
			 less than
			 the
			 salary rate (or equivalent fee basis) determined under subsection (k);
			 and
				(2)by adding at the
			 end the following:
					(k)Salary
				rate (or equivalent fee basis)
							(1)In
				generalThe salary rate (or equivalent fee basis) determined
				under this subsection for purposes of subsection (a)(1) shall be—
								(A)beginning 1 year
				after the first day of the first month that begins after the date
			 of enactment
				of the Restoring Overtime Pay for Working Americans Act, $665 per
			 week;
								(B)beginning 2 years
				after such first day, $865 per week;
								(C)beginning 3 years
				after such first day, $1,090 per week; and
								(D)beginning on the
				date that is 4 years after such first day, and on such first day in
			 each
				succeeding year, an adjusted amount that is—
									(i)not less than the
				amount in effect under this paragraph on the day before the date
			 of such adjustment;
									(ii)increased from
				such amount by the annual percentage increase in the Consumer Price
			 Index for
				Urban Wage Earners and Clerical Workers; and
									(iii)rounded to the
				nearest multiple of $1.00.
									(2)Special
				ruleNotwithstanding paragraph (1), for any employee for whom the
				minimum wage would otherwise be determined pursuant to section
			 8103(b) of the
				Fair Minimum Wage Act of 2007 (29 U.S.C. 206 note), the Secretary
			 may
				determine, through regulations, the salary rate (or equivalent fee
				basis).(l)Primary dutyIn any case where an employer classifies an employee as an employee employed in a bona fide
			 executive, administrative, or professional capacity, for the purpose of
			 subsection (a)(1), or in a position described in subsection (a)(17), for
			 the purpose of such subsection, such employee shall not spend more than 50
			 percent of such employee's work hours in a workweek on duties that are not
			 exempt under	paragraph (1) or (17) of subsection (a), respectively.(m)DefinitionsFor the purposes of this section:
							(1)Annual
				percentage increaseThe term
				annual percentage increase, when used in reference to the Consumer
				Price Index for Urban Wage Earners and Clerical Workers, means the
			 annual
				percentage increase calculated by the Secretary by comparing such
			 Consumer Price Index  for the most
			 recent month,
				quarter, or year available (as selected by the Secretary prior to
			 the first
				year for which a minimum wage is in effect pursuant to this
			 subsection) with
				such Consumer Price Index for the same month in the preceding year,
			 the same
				quarter in the preceding year, or the preceding year,
				respectively.
							(2)Consumer Price Index for Urban Wage Earners and Clerical WorkersThe term
				Consumer Price Index for Urban Wage Earners and Clerical Workers
				means the Consumer Price Index for Urban Wage Earners and Clerical
			 Workers
				(United States city average, all items, not seasonally adjusted),
			 or its
				successor publication, as determined by the Bureau of Labor
			 Statistics.
							.
				(b)Highly
			 compensated employees
				(1)In
			 generalIf the Secretary of
			 Labor, in the discretion of such Secretary, determines that an employee
			 may be
			 exempt
			 for purposes of section 13(a)(1) of the Fair Labor Standards Act of 1938
			 (29
			 U.S.C. 213(a)(1)), as a highly compensated employee (as such term is
			 defined
			 and delimited by the Secretary), then the level of total annual
			 compensation
			 necessary for such exemption shall be—
					(A)beginning 1 year
				after the first day of the first month that begins after the date
			 of enactment
				of this Act, $108,000;(B)beginning 2 years
				after such first day, $116,000;
					(C)beginning 3 years
				after such first day, $125,000; and(D)beginning on the date that is 4 years after such first day, and for each
			 succeeding calendar year, an adjusted amount that is—
						(i)not
			 less than the amount in effect under this paragraph on the day before the
			 date
			 of such adjustment;
						(ii)increased from
			 such amount by the annual percentage increase in the Consumer Price Index
			 for
			 Urban Wage Earners and Clerical Workers; and
						(iii)rounded to the
			 nearest multiple of $1.00.
						(2)Rule of
			 constructionNothing in this subsection or the regulations
			 promulgated by the Secretary of Labor under this subsection shall override
			 any
			 provision of a collective bargaining agreement that provides for overtime
			 employment compensation, or rights to such compensation, that exceed the
			 requirements of the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et
			 seq.).
				(3)DefinitionsFor
			 purposes of this subsection, the terms annual percentage increase
			 and Consumer Price Index for Urban Wage Earners and Clerical
			 Workers have the meanings given the terms in section 13(m) of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 213(m)), as added by subsection
			 (a).(c)Publication of
			 notice(1)In generalNot later than 60 days before the effective  date of any adjustment in the
			 salary rate (or equivalent fee basis) required under section 13(k)(1)(D)
			 of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 213(k)(1)(D)), as added by
			 subsection (a),
			 or
			 any adjustment in the amount of compensation required for the highly
			 compensated
			 employee exemption required under subsection (b), the
			 Secretary of
			 Labor shall publish, in the Federal Register and on the website of the
			 Department of Labor, a notice announcing the adjusted salary rate (or
			 equivalent fee basis) or adjusted amount of compensation,
			 respectively.(2)Nonapplicability of rulemaking requirementsThe provisions of section 553 of title 5, United States
			 Code,
			 shall not apply to any notice required under this subsection.
				(d)PenaltiesSection 16(e)(2) of the Fair Labor Standards Act of 1938 (29 U.S.C. 216(e)(2)) is amended by
			 inserting or section 11(c), relating to the records that each employer is  required to make, keep, and
			 preserve, after relating to wages,.(e)Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect on the date that is 1
			 year
			 after the first day of the first  month that begins after the date of
			 enactment
			 of this Act.
			
